 

Case 2:18-Cv-02552-DDC-KGG Document 12 Filed 10/26/18 Page 1 of 1

RETURN OF SERV|CE

UN|TED STATES DiSTR|CT COURT
District of Kansas

Case Number: 2:18-CV-02552

P|aintiff/Petitioner:
NYLA FOSTER, et ai.

VS.

Defendant/Respondent:
JEFF ANDERSEN, et ai.

Received by HPS Process Service & investigations to be served on Elizabeth Saadi, 1000 Southwest Jackson,
Topeka, KS 66612.

i, AR|EL W|LSON, do hereby affirm that on the 18th day of October, 2018 at 3:29 pm, |:

Served the Within named With a true copy of the Summons in a Civi| Action; Comp|aint for Dec|aratory and
injunctive Re|ief; Piaintiff's Disciosure of Corporate |nterests; P|aintiff C.K.'s Memorandum of Law in Support
of Motion to Proceed Pseudonymous|y; and P|aintiff C.K.'s Motion to Proceed Pseudonymously by leaving
With Caro|e Creason, Secretary at 1000 Southwest Jackson, Topeka, KS 66612.

i am over the age of eighteen, and have no interest in the above action.

ARIEL W|LSON
Process Server

HPS Process Service & investigations
www.hpsprocess.com

1669 Jefferson

Kansas City, MO 64108

(800) 796-9559

Our Job Seria| Number: HAT-2018018394
Service Fee: $36.56

Copyright © 1992-2018 Dalabase Servioes, inc. ‘ Process Server's Too|box V8.0h

